Mollison, Judge:
Counsel for the parties have submitted the appeals for reappraisement enumerated in the attached schedule for decision upon stipulation reading as follows:
1. That the merchandise and the issues involved in the appeals for reap-praisement enumerated in Schedule “A” hereto attached and made a part hereof are the same in all material respects as those involved in United States v. *586Gitkin Co., A.R.D. 132, and that the record in the cited case may be incorporated in the record herein.
2. That at the time of exportation of the merchandise involved herein, the prices at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, were the appraised values, less the amounts described on the invoices under the heading “Actual Charges”; and that at the said time of exportation, such or similar merchandise was not freely offered for sale to all purchasers for home consumption in the country of exportation.
3. That the appeals enumerated in the attached Schedule “A” may be submitted on this stipulation, the same being limited to the merchandise and the issues described hereinabove and abandoned in all other respects.
On the agreed facts, I find export value, as defined in section 402(d), Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise involved and that such value is the appraised values, less the amounts described on the invoices under the heading “Actual Charges.”
Judgment will issue accordingly.